DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim(s) 1-14 is/are currently under examination.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: collector element in claims 1-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 12, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tokita (USPN 2009/0105564-Previosuly Cited).
Regarding claims 1-2, Tokita discloses a method for noninvasively measuring in vivo blood glucose concentrations from the skin of a test subject, ([0002], figure 1), the method comprising: irradiating the skin with a mid-infrared light source (light emitting unit 11 figure 1) configured to deliver a light beam to the skin of the test subject, the mid-infrared light source being tuned to between around 1000 cm-1 to around 1200 cm-1 ([0043], [0048], 1000 cm-1 is equivalent to 10 µm and 1200 cm-1 is equivalent to 8.33 µm based on wavenumber to wavelength conversion); collecting mid-infrared backscattered light from the skin with a collector element (light guiding unit 13 figure 1) configured to collect backscattered light from the skin and direct it to an optical detector element without passing through a filter (light receiving unit 17 figure 1, [0063]), an optical detector element configured to measure the collected backscattered light from the skin ([0041]-[0042],[0050]-[0051]), and comparing the strength of the signal received in a defined region by the detector with a calibration curve for that defined region ([0041]-[0042],[0050]-[0051]). See the entire document. 
Regarding claim 12, Tokita discloses the mid-infrared light source is a quantum cascade laser ([0043]).
Regarding claim 14, Tokita discloses the collector element is a bundle of two or more optical fibers ([0044]).
Regarding claim 3, Tokita discloses the mid-infrared light source is tuned to between around 1040 cm-1 to around 1180 cm-1 (1040 cm-1 is equivalent to 9.6 pm and 1180 cm-1 is equivalent to 8.47 µm; Tokita discloses that the wavelength is preferably 9.6 µm ([0047])).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokita (USPN 2009/0105564-Previously cited) as applied to claim 1 above, and further in view of McKenna et al. (USPN 2010/0261995-previously cited).
Regarding claim 8, Tokita fails to disclose that optical fibers configured to deliver the light beam to the skin of the test subject. McKenna et al. discloses optical fibers 18 to deliver the light from light source 24 to the subject ([0015]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made before the effective filing date of the claimed invention (AIA ) to have modified the apparatus of Tokita by delivering light to the subject via optical fibers, with a reasonable expectation of success, because the prior art teaches irradiating light to the subject and directing light to the detector using an optical fiber, as taught by Tokita, and since delivering light using hollow core optical fibers to the subject would have been known in the art, as taught by McKenna et al.. The rationale would have been the predictable use of prior art elements according to their established functions. KSR, 550, U.S. at 417.
Regarding claim 10, the combination of Tokita and McKenna discloses that the optical fibers are hollow core optical fibers. McKenna et al. discloses that single-mode fibers, multi-mode fibers, photonic-crystal fibers, hollow-core fibers, polarization-maintaining fibers and dual-clad fibers are alternate equivalent optical fibers (McKenna et al. [0032]).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokita (USPN 2009/0105564 Previously cited) as applied to claim 1 above, and further in view of Yang et al. (USPN 5,267,152-previously cited)
Tokita fails to disclose that the collector element is an integrating sphere. Yang et al. discloses that the light is collected with an integrating sphere (Col.2 lines 1 -5). Therefore, it would have been obvious to one having ordinary skills in the art at the time the invention was made before the effective filing date of the claimed invention (AIA ) to incorporate the integrating sphere of Yang et al. into the device of the combination. The rationale would have been the predictable use of prior art elements according to their established functions. KSR, 550, U.S. at 417.
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokita (USPN 2009/0105564 Previously cited) as applied to claim 1 above, and further in view of Ridder et al. (USPN 2010/0010325-previosuly cited).
Regarding claim 8, Tokita fails to disclose that optical fibers configured to deliver the light beam to the skin of the test subject. Riddder et al. discloses optical fibers 202 to deliver the light from light source to the subject (figures 14, 16, [0111]-[0113]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made before the effective filing date of the claimed invention (AIA ) to have modified the apparatus of Tokita by delivering light to the subject via optical fibers, with a reasonable expectation of success, because the prior art teaches irradiating light to the subject and directing light to the detector using an optical fiber, as taught by Tokita, and since delivering light using hollow core optical fibers to the subject would have been known in the art, as taught by Ridder et al.. The rationale would have been the predictable use of prior art elements according to their established functions. KSR, 550, U.S. at 417.
Regarding claim 9, Tokita fails to disclose a probe containing or connecting to optical fibers coupled to the mid-infrared light source; wherein the probe is configured to be placed on the skin of the test subject to take glucose level readings. Ridder et al. discloses a probe (tissue sampling subsystem 200, figures 14 and 16) containing optical fibers coupled to the light source wherein the probe is configured to be placed on the skin of the test subject (figures 14, 16, [0111]-[0113]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made before the effective filing date of the claimed invention (AIA ) to have modified the apparatus of Tokita by incorporating a probe containing optical fibers for placement on the skin of the subject, with a reasonable expectation of success, because the prior art teaches irradiating light to the subject and directing light to the detector using an optical fiber, as taught by Tokita, and since using a probe containing optical fibers facilitates placement of optical fibers on the skin of the subject and would have been known in the art, as taught by Ridder et al.. The rationale would have been the predictable use of prior art elements according to their established functions. KSR, 550, U.S. at 417.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokita (USPN 2009/0105564 Previously cited).
Regarding claim 4, Tokita discloses the mid-infrared light source is configured to irradiate light between 3 µm to 11 µm ([0047]). Therefore, it would have been obvious to someone of ordinary skill in the art at the time the invention was made before the effective filing date of the claimed invention (AIA ) to have irradiated light at between around 1070 cm'1 to around 1090 cm'1 (9.17-9.3 pm), with a reasonable expectation of success, since the prior art of Tokita teaches light source is configured to irradiate light between 3 µm to 11 µm. The motivation would have been to perform routine optimization for irradiating a narrower range of (9.17-9.3 pm) within the broad range of 3 µm to 11 µm in order to obtain more accurate measurements.
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokita (USPN 2009/0105564 Previously cited) as applied to claim 1 above, and further in view of Mahadevan-Jansen et al. (USPN 2009/0021724-previously cited).
Tokita fails to disclose a spacer configured to locate the collector element at an optimal distance. Mahadevan-Jansen et al. discloses lens tube (TB) 229 is hollow and serves as an adjustable spacer between the patient and the objective lens 228 allowing the focusing distance to be varied to examine different depths within the tissue in the optimal focus ([0089]). Therefore, it would have been obvious to one having ordinary skills at the art at the time the invention was made before the effective filing date of the claimed invention (AIA ) to incorporate the spacer of Mahadevan-Jansen et al. into the device of the combination in order to obtain optimal distance between the patient and the detector. The rationale would have been the predictable use of prior art elements according to their established functions. KSR, 550, U.S. at 417. Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clarke et al. (USPN 5,222,496) in view of Tokida (USPN 2009/0105564-previously cited) as applied to claim 1 above, and further in view of McKenna et al. (USPN 2010/0261995-previously cited).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokita (USPN 2009/0105564-previously cited), and further in view of Michel et al. ("In vivo measurement of mid-infrared light scattering from human skin" Biomed. Opt. Express, 4(4), 520-530 (2013)-Cited by the Applicant on I OS filed on 03/19/2015). 
Tokita fails to disclose that the mid-infrared light source is configured to provide a peak power greater than 100 milliwatts and an average power of less than 10 milliwatts. 
Michel et al. discloses that Quantum cascade laser is operated in pulsed mode (100 mW peak power and 5 mW average power demonstrated the ability to penetrate deeper into the human skin by using high peak power pulses). By operating in pulsed mode, Michel et al. keeps the average power low, at levels well below the threshold that a subject could sense the incident beam, a key requirement for a non-invasive medical sensor. Minimizing average power avoids possible thermal damage to the skin or ablation while maintaining high peak power allows for light collection scattered from deep in the skin. The ANSI standard requires that the maximum permissible exposure (MPE) for skin exposure to a laser beam in the 9 µm region to be 100 mW/cm-2. See the Materials and method section and Conclusion section. 
Therefore, it would have been obvious to one having ordinary skills at the art at the time the invention was made before the effective filing date of the claimed invention (AIA ) to operate the Quantum Cascade laser of Tokita with the specific power requirements disclosed by Michels et al., with a reasonable expectation of success, because the prior art teaches irradiating mid-infrared light using QC laser to the skin of the subject, as taught by Tokita, and since minimizing average power avoids possible thermal damage to the skin or ablation while maintaining high peak power allows for light collection scattered from deep in the skin would have been known in the art, as taught by Michels et al.. The rationale would have been the predictable use of prior art elements according to their established functions.
Response to Arguments
Applicant's arguments filed 06/20/2022 have been fully considered but they are not persuasive. Applicant argues that Tokita requires a filter to function. However, Examiner maintains that Tokita does not require filter to function. As discloses above and in paragraph 63 of Tokita teaches that first filter 15A in light receiving unit 17 for receiving scattering reflected light of the light emitted from light emitting unit 11 may be an opening, instead of a filter. Therefore, Tokita teaches the newly added feature of claim 1, directing light to an optical detector element without passing through a filter. In addition, Applicant argues that the teaching of replacing filter with an opening does not hold true for all the embodiments. In response, it is noted that even though figure 1 is mentioned above, the Tokita reference is applied in its entirety. Therefore, Examiner maintains that the entire Tokita reference in its entirety is applied to overcome claims of the present Application, since all of the claimed elements and their functions are indistinguishable from Tokita in its entirety (including all figures).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508.  The examiner can normally be reached on Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARJAN FARDANESH/Primary Examiner, Art Unit 3791